DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s IDS of dated February 19, 2021 and November 24, 2020 have been considered.  The annotated IDS is attached to this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-7, 8-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19-20, of U.S. Patent No. 11,072,538. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and that of the Bishop Patent claim a modular support system including a central core and operation modules arranged radially around the central core wherein the first module includes a device disposed in the first interior volume wherein the device is one or more water treatment devices, power generation or power communication.  The difference between the ‘538 Patent and the instant invention is that in the instant invention the first operation module disposed in the modular support is directed to water treatment devices as opposed to the broader claim in the ‘538 application.  It would have been obvious to one having ordinary skill in the art at the time of filing or at the time the invention was made, to select the type of device disposed in the module support system when the claims of the ‘538 patent specifically “wherein the first module includes a device disposed in the first interior volume wherein the device is associated with one or more of water treatment, power generation or communication”, to choose or select from a broad recitation which includes the water treatment, power generation or communication would have been obvious to one having ordinary skill in the art and in the ‘538 patent applicant has claimed in claim 20 that the operation module used in the modular support system is for the treatment of water from a water source and include piping to the modular support and pump in operative connection with the water source to be treated and the modular support system.  Without a timely filed and properly executed terminal disclaimer would result in an improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.
Claims 2-4 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach and or suggest a modular support system including a plurality of A modular support system includes a central core and operation modules arranged radially around the central core. A first operation module is configured to receive water to be treated. A second operation module is disposed under the first operation module and is configured to receive the water and to perform a first type of water treatment. A third operation module is disposed under the second operation module and is configured to receive the water and to perform a second type of water treatment that is different from the first type of water treatment. A fourth operation module is disposed under the third operation module and is configured to receive and store the water for usage.  The closest prior art to applicant’s invention is Huynh who teaches an adaptive catalytic water treatment device which includes a series of integrated sequential modular technologies to treat or reduce suspended solids, microorganisms, metals, total organic carbons and maintains a sanitary supply of potable water without using a chemical disinfectant at the point of use users which includes rural, remote, commercial and households.  The device can be operated off the grid using solar, water or wind energy. However, the modular support system including a central core and operation modules arranged radially around a central core has not been taught or suggested. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bishop teach control or a modular support system.  Ford, III teaches a modular facility formation system and shipping method.  Greiger teach a water treatment apparatus and method.  Hiatt, Jr. et al. teach a multi-functional water bottle. Huynh teach an adaptive catalytic technology water treatment system.  Hong teaches an apparatus for reducing water bloom and removing floating matter using infrared ray sensor and GPS.  Daniels teach a city system which includes a core structure and a set of circularly arranged structures having various functions surround the core.  Stivers teach modular catch basins using a gravity flow filtration system to filter storm waters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/Nina Bhat/                                                                            Primary Examiner, Art Unit 1771